PER CURIAM.
Defendant, Bobby Milton McAllister, was convicted of murder, and the death sentence imposed was affirmed by this Court. 253 La. 382, 218 So.2d 305 (1969).
Citing Stewart v. Massachusetts, 408 U.S. 845, 92 S.Ct. 2845, 33 L.Ed.2d 744 (1972), followng Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), the United States. Supreme Court vacated the judgment herein insofar as it left undisturbed the death penalty impqs.gd and remanded this case to this Court’ for further proceedings. 408 U.S. 934, 92 S.Ct. 2854, 33 L.Ed.2d 748 (1972).
We construe the Mandate of the United States Supreme Court to require the imposition of a sentence other than death. Cf., State v. Shaffer, 260 La. 605, 257 So.2d 121 (1971) and State v. Duplessis, 260 La. 644, 257 So.2d 135 (1971).
Accordingly, in compliance with the Mandate of the United States Supreme Court, the death sentence imposed upon defendant is annulled and set aside, and the case is remanded to the 21st Judicial District Court with instructions to the trial judge to sentence the defendant to life imprisonment.
Case remanded.